            Case 1:19-cr-00395-BAH Document 4 Filed 02/11/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                   :
                                            :
               v.                           :       Criminal No. 19-395 (BAH)
                                            :
LARRY DEAN HARMON,                          :
                                            :
                      Defendant.            :

                GOVERNMENT’S EMERGENCY MOTION TO UNSEAL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves this Court to unseal the Indictment and related

pleadings in this case so that the government may be able to file a Motion for Emergency Stay and

Review of Release Order and any other documents that may be necessary via ECF in the above

case. In support of this motion, the Government states as follows:

       1.      On December 3, 2019, a federal grand jury in the District of Columbia returned a

sealed indictment against the defendant, Larry Dean Harmon (“Harmon”), on counts of Conspiracy

To Launder Monetary Instruments, in violation of 18 U.S.C. § 1956(h); Operating an Unlicensed

Money Transmitting Business, in violation of 18 U.S.C. § 1960(a); and Money Transmission

Without a License, in violation of D.C. Code § 26-1023(c). An arrest warrant was issued for

Harmon on the same date.

       2.      On February 6, 2020, federal agents arrested Harmon in Akron, Ohio. Also on

February 6, 2020, Harmon had an initial appearance before U.S. Magistrate Judge Kathleen B.

Burke of the Northern District of Ohio. At the initial appearance, the government moved to detain

Harmon without bond pending trial pursuant to 18 U.S.C. § 3142(f)(2)(A) on the ground that

Harmon poses a serious risk of flight. A combined detention and identity hearing is currently

scheduled for Tuesday, February 11, 2020 at 3:00 p.m. before Magistrate Judge Burke.
            Case 1:19-cr-00395-BAH Document 4 Filed 02/11/20 Page 2 of 2



       3.      If the Magistrate Judge in the Northern District of Ohio does not grant the

government’s request for detention, the government plans to immediately file an emergency

motion for this Court to review the Magistrate Judge’s release order, pursuant to 18 U.S.C.

§ 3145(a)(1). That provision provides that the government “may file, with the court having

original jurisdiction over the offense, a motion for revocation of the order or amendment of the

conditions of release.” Such a motion “shall be determined promptly.” Id. § 3145(a).

       4.      In order for the government to file the intended motion(s) immediately via ECF and

for it to be determined by this Court promptly, it is necessary to unseal the case, including the

Indictment and related pleadings in this case, and to allow entry of the same on the public docket.

       WHEREFORE, for the foregoing reasons and for any other such reasons as may appear to

the Court, the government respectfully requests that the Court grant this motion and enter the

attached proposed order.


                                             Respectfully submitted,

                                             TIMOTHY SHEA
                                             United States Attorney
                                             D.C. Bar No. 437437


                                      By:    /s/ Christopher B. Brown
                                             Christopher B. Brown
                                             D.C. Bar No. 1008763
                                             Assistant United States Attorney
                                             Cyber Crime Section
                                             United States Attorney’s Office
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7153
                                             Christopher.Brown6@usdoj.gov
